Citation Nr: 0416599	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 28, 
2000 for the assignment of a total rating of 100 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to November 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted a total rating of 100 percent for PTSD, and 
assigned an effective date of February 28, 2000.  

In September 2000, the RO denied the veteran's claim of a 
total rating based on individual unemployability.  The 
veteran perfected an appeal of that issue.  However, the RO 
granted a 100 percent rating in June 2002.  This grant 
represents a complete resolution of the appeal as to the 
issue of a total rating based on individual unemployability.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The claim 
for a total disability rating is rendered moot by the award 
of a 100 percent disability rating.  Therefore, the Board has 
no jurisdiction over the issue.

In December 2003, the veteran testified at a hearing 
conducted by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's claim for a total rating based on 
individual unemployability was received at the RO on February 
28, 2000.  

2.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable prior to 
February 28, 2000.


CONCLUSION OF LAW

An effective date prior to February 28, 2000 for the 100 
percent evaluation for PTSD is not warranted.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed an unemployability claim in February 2000, 
prior to the enactment of the VCAA.  However, the RO 
furnished the veteran with the notice of the VCAA in January 
2002, prior to the June 2002 rating action on appeal.  
Therefore, the veteran was provided the notice at a time 
prescribed by law.  

In the Pelegrini decision, the Court held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  A review of the January 2002 letter 
shows that it contains all four elements.

In the January 2002 letter, the RO advised the veteran of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Furthermore, the actual text of the laws and 
regulations used to assign effective dates for increased 
ratings were provided in the March 2003 Statement of the 
Case.  Therefore, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's treatment records and VA 
examination reports for the periods in question were 
submitted.  The veteran has not indicated that there was any 
outstanding evidence not already of record.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he should receive an earlier 
effective date for the 100 percent total rating currently 
assigned for his PTSD.  In written statements and personal 
hearing testimony of March 2002 and December 2003, the 
veteran has reported that he has not worked since 1984.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

VA received the veteran's claim of entitlement to service 
connection for PTSD on October 29, 1993.  PTSD was diagnosed 
on a VA examination in December 1993.  Service connection for 
PTSD was granted by the RO in July 1994 and rated 30 percent 
disabling.  The RO assigned an effective date of October 29, 
1993, the date that the claim was received.  The veteran 
appealed the assigned rating.  

Subsequent to the initiation of the appeal, the veteran was 
afforded VA examinations in February 1996, July 1997, 
November 1998, and December 1998.  The examiners commented on 
the degree of social and industrial impairment due to PTSD, 
and assigned Global Assessment of Functioning (GAF) Scale 
scores ranging from 45 to 55.  In an April 1997 counseling 
narrative, the examiner indicated that the veteran's PTSD was 
a material factor in his impaired employability.

In September 1999, the Board issued a final decision granting 
an increased rating of 70 percent, effective October 29, 
1993.  An October 1999 rating action effectuated the Board's 
decision.  

In a September 28, 1999 decision, the Board determined that a 
70 percent rating was warranted, effective October 29, 1993.  
The Board's decision is final under the provisions of 38 
U.S.C.A. § 7104(b) (West 2002), and the Board cannot revisit 
the issue in that decision.  The Board does point out that 
the determination was based on the evidence of record at that 
time, and in view of that evidence, it was essentially 
determined that the veteran was not entitled to a rating 
greater than 70 percent.  Therefore, it cannot be argued that 
an increase in the disability was ascertainable at that time.  
Furthermore, the veteran has not alleged that the Board's 
prior decision were clearly and unmistakably erroneous.

On February 28, 2000, VA received a completed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  The veteran reported that his service-
connected PTSD prevented him from securing or following any 
substantially gainful occupation.  He noted that he had been 
under a doctor's care and/or hospitalized within the past 12 
months, and that his treatment has been ongoing.  He did not 
provide the dates that his disability affected his full time 
employment and when he last worked full time and became too 
disabled to work.  The veteran reported working as a security 
guard in 1981, as well as work as a file clerk 25 hours a 
week.  He indicated that he left his last job because of his 
disability and that he did not expect to receive disability 
retirement benefits or workers compensation benefits.  He has 
not tried to obtain employment since he became too disabled 
to work.  The veteran reported that he completed two years of 
college, and that he had not received any other education and 
training before he became disabled to work.  

VA records dated from November 1999 to April 2000, document 
the veteran's ongoing participation in a substance abuse 
support group.  An examination was conducted on January 28, 
2000.  It was noted that the veteran was unemployed, sleeping 
three hours a night, experiencing nightmares, and avoiding 
contact with others.  He was living with his son, and he only 
had outside contact with group therapy members and his 
therapist.  It was noted that the veteran had three years of 
college and worked several jobs to keep up with bills.  He 
had not worked since 1985.  On examination, the veteran was 
alert.  He provided information in response to questions.  
His mood was a bit withdrawn and affect was indifferent.  The 
veteran's speech was spontaneous and coherent.  There were no 
hallucinations and he was well oriented.  There was no gross 
impairment of recent and remote memory.  The examiner did not 
find evidence of impaired insight and judgment.  The examiner 
assigned a current and highest GAF of 65.  

A VA examination was conducted in April 2001.  The examiner 
concluded that the veteran's psychiatric function continued 
to show increased impairment as it had a substantial negative 
impact on the veteran's ability to interact with others while 
attempting to manage PTSD symptoms.  The examiner also 
pointed out interference with almost every other facet of the 
veteran's life.  The examiner concluded that the dysfunction 
and its impact has had a major negative affect on the 
veteran's ability to get work done, sustain employment, and 
to handle interactions with other employees.  The examiner 
assigned a GAF of 45.  

An August 1998 report from a VA vocational rehabilitation 
specialist was added to the record after the claim for 
unemployability was filed.  The specialist reported that the 
veteran applied for services in August 1994 and was deemed 
eligible in October 1994, but the veteran never responded to 
appointments.  He reapplied in March 1996 and missed 
appointments before beginning a program in April 1997.  He 
was working in a file room and demonstrated much enthusiasm 
and good attendance in the first few months of the program.  
The veteran learned the varied file room procedures and 
advanced to elementary data entry of the files in the 
computer, which he seemed to enjoy the most.  The specialist 
noticed a decline in the veteran's interest in the program in 
September 1997 when he started consulting with a lawyer about 
a legal matter involving his sons and efforts to obtain an 
increased rating.  The veteran also started experiencing 
housing problems in April 1998.  At that time, he became 
focused on seeking competitive employment due to his 
financial problems.  He was referred to an employer in April 
1998, but opted to assist his sister with her floral delivery 
business.  The veteran's attendance became sporadic in June 
and finally ceased.  He had not attempted to seek employment 
since the lawsuit was settled and his financial concerns 
ceased.  At the time of the report, the veteran was seeking 
the enhancement of his reading and academic skills via 
community resources instead of the Chapter 31 program.  
Therefore, his program was closed on August 14, 1998.  

In connection with his claim for unemployability, the veteran 
testified before a hearing officer at the RO in March 2002.  
The veteran stated that he last worked as a security guard 
until he was laid off in 1985.  Since that time, he tried to 
look for employment and was able to find carpentry work 
"under the table" but it did not last long because of the 
noise from the nail guns.  The veteran stated that his 
physician opined that no one would hire the veteran given his 
back and right hand conditions.  The veteran described how he 
spends a typical day at home, and the status of his 
relationship with his son.  

On VA examination of April 2002, the examiner found the 
veteran unable to work and somewhat isolative.  The examiner 
assigned a GAF score of 35, and concluded that the veteran 
was unable to work due to his symptoms.  

By rating action of June 2002, a total rating of 100 percent 
was assigned.  The rating was considered effective as of 
February 28, 2000, the date the RO received the veteran's 
completed VA Form 21-8940.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2003).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2003).

Upon review, the Board finds that the veteran did not submit 
or identify VA hospitalization or other medical records prior 
to filing his claim for an increase.  The veteran also did 
not submit any communication or action indicating intent to 
apply for increase prior to February 28, 2000.  The Board 
finds that he did not file an informal claim for increase 
prior to February 28, 2000.  38 C.F.R. §§ 3.155, 3.157 
(2003).

The Board finds that subsequent to the final September 1999 
grant of a 70 percent rating for PTSD, the veteran did not 
file a claim for increased evaluation until February 28, 
2000.  Accordingly, the effective date of the increased 
evaluation cannot be earlier than February 28, 2000, on the 
basis of the date of the claim.

Moreover, the evidence does not establish that an increase in 
disability due to PTSD was factually ascertainable within the 
one-year period prior to receipt of the claim for increase in 
February 28, 2000.  Under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Here, 
the first documented examination findings dated prior to 
February 28, 2000 appear in a January 2000 VA records entry.  
That examination was entirely negative for symptoms generally 
considered when assigning a 100 percent rating under 
Diagnostic Code 9411.  Records dated subsequent to February 
28, 2000 include findings and opinions indicating the 
veteran's unemployability due to PTSD.  Furthermore, the 
August 1998 vocational rehabilitation report shows that the 
veteran had been making attempts to acquire skills and pursue 
some form of employment.  Thus, the Board concludes that, 
based on the evidence of record, an effective date for the 
100 percent evaluation for PTSD prior to February 28, 2000 is 
not warranted.



ORDER

An earlier effective date prior to February 28, 2000 for 
assignment of a 100 percent rating for PTSD is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



